DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because of the following informalities:
(a) In Figure 15, please add BOX layer 104 in the figure.  Compare with claim 12 (requiring the substrate to comprise a dielectric layer and an electrically conductive layer, such that the dielectric layer is arranged between the channel and the electrically conductive layer).
(b)  Label the axes in Figures 16-22.  Compare with applicants’ specification, paragraphs 22-23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The abstract of the disclosure is objected to because of the following: Delete “Figure 13.” at the end of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-6, 8-11, and 15 are objected to because of the following informalities:
Claim 2, lines 2-3: Change “stacked one above the other” to “stacked vertically” to avoid an antecedent problem with “the other”.
Claim 3, line 5: Change “the semiconductor of the first layers” to “a semiconductor of the first semiconductor layers”.
Claim 3, line 9: Change this line to: “remaining portions of the first semiconductor layers form nanowires.”
Claim 9, line 12: Add a semicolon at the end of the line.
Claim 10, line 2: Add a comma at the end of the line.
Claim 10, line 3: Change “arranged one beside the other on the substrate” to “the first stack arranged beside the second stack on the substrate”.

Claim 10, line 10: Change “one” to “a first part”.
Claim 10, line 12: Change “the other” to “a second part”.
Claim 11, line 3: Change “nanowires arranged one beside the other on the substrate” to “nanowires, the first and second stacks arranged in alternating order on the substrate”, or similar language.
Claim 11, line 4: Change “stacked one above the other” to “stacked vertically”
Claim 15, line 2: Change “the other” to “another”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 7, and 12-14 are allowed.
Claims 2-6, 8-11, and 15 are objected to for informalities, but would be allowable if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because while the prior art of record disclose the individual steps, the prior art does not disclose the successive steps of “-producing at least two dummy gates, each arranged against one of the first and second side faces of the channel; - etching a first of the two dummy gates, forming at least one first gate location against the first side face of the channel; - producing at least one first gate in the first gate location and at least 15against the first side face of the channel; - etching a second of the two dummy gates, forming at least one second gate location against the second side face of the channel; - producing at 
With regard to claims 2-13: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “- a first gate arranged against the first side faces of the nanowires and comprising at least one extension region extending between the nanowires in such a way as to form an interdigitated gate and covering the upper face of a first of the nanowires and a lower face of a second of the nanowires;  25- a second gate, and wherein the second gate covers, among all the faces of the nanowires, only the second side face of at least one of the nanowires”, in combination with the remaining limitations of the claim.
With regard to claim 15: The claim has been found allowable due to its dependency from claim 14 above.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897